Citation Nr: 1335347	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served under honorable conditions from July 1983 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in September 2012.  A transcript of this hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as schizoaffective disorder, had its onset during his period of military service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, diagnosed as schizoaffective disorder, is warranted.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that symptoms associated with schizoaffective disorder had their clinical onset during his period of active service and that symptoms have persisted to the present day. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, there is medical evidence demonstrating that the Veteran has been diagnosed with an acquired psychiatric disorder, namely schizoaffective disorder.  VA clinical records show that the Veteran is currently undergoing treatment for schizoaffective disorder.  Similarly, a private mental health evaluation conducted in January 2011 shows that the Veteran was diagnosed with schizoaffective disorder.  The first Hickson element has clearly been satisfied.

Turning to the second Hickson element, the Veteran has offered competent and credible testimony regarding the onset of psychotic symptoms associated with schizoaffective disorder during his period of active service.  In September 2012 testimony before the Board, the Veteran described being unable to focus or get along with other people as a result of the symptoms he was experiencing.  His service personnel records show that while his initial performance evaluations were satisfactory, his performance subsequently deteriorated, such that he was formally disciplined on several occasions and ultimately recommended for discharge from service on the basis of misconduct (a pattern of minor disciplinary infractions detailed as 1) personal hygiene, 2) erratic behavior, 3) money problems, 4) drinking, and 5) late "CDC" volumes).  As the evidence establishes the Veteran experienced the onset of psychiatric symptoms in service, and suggests that his performance suffered as a result of these symptoms, the second Hickson element has been satisfied.

What remains to be established is whether the Veteran's schizoaffective disorder is related to his period of military service.  On mental health evaluation in January 2011, a private psychologist diagnosed the Veteran with schizoaffective disorder that had its onset during his period of active service.  This opinion was based on an examination of the Veteran and a review of his service records, including his service personnel records.  Significantly, there is no evidence to the contrary of record.  As such, all reasonable doubt is resolved in the Veteran's favor and the third Hickson element has also been met.

Because each of the three Hickson elements has been met, service connection for an acquired psychiatric disorder, diagnosed as schizoaffective disorder, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as schizoaffective disorder, is granted.



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


